DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Lines 7-9 should be amended as follows: “advancing the the lower anchor of the anchor device[[,]] into a proximal end of the spacer causing the upper anchor and lower anchor to radially and simultaneously deploy into [[their]] the respective vertebral bodies.” Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The claim number currently reads “2.” which should be replaced with the number --12.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (US PG Pub No. 2014/0100662).
Regarding Claim 1, Patterson et al. discloses an intervertebral fusion system (PLIF implant 101, Figs. 9A-9C, Paragraphs [0077-0133]) comprising: a spacer (body of 101) having an upper guide (top channel 186, Fig. 9B, Paragraphs [0082-0083]) and a lower guide (bottom channel 186, Fig. 9B, Paragraphs [0082-0083]), wherein the spacer is adapted to be implanted between an upper vertebral body and a lower vertebral body (Paragraph [0126]); and an anchoring device (anchor pin 190, Figs. 9B-9C, Paragraph [0082]) formed as a single unitary piece (Figs. 9B-9C), having an upper anchor (top prong 192, Figs. 9B-9C) and a lower anchor (bottom prong 192, Figs. 9B-9C), wherein the upper and lower anchors are configured to be deployed into the upper and lower vertebral bodies, respectively, along the upper and lower guides (Fig. 9C, Paragraph [0092]).
Regarding Claim 2, Patterson et al. discloses wherein the upper and lower guides are part of a wedge (wedge-shaped spur 189, Fig. 9B, Paragraph [0082]), and the upper and lower anchors are configured to slide along the upper and lower guides of the wedge, respectively, when force is applied to the anchoring device (Paragraph [0092], Fig. 9C).
Regarding Claim 3, Patterson et al. discloses wherein the upper guide includes an upper inclined surface and the lower guide includes a lower inclined surface (See Fig. 9B depiction and notations below).

    PNG
    media_image1.png
    580
    1003
    media_image1.png
    Greyscale

Regarding Claim 4, Patterson et al. discloses wherein the upper anchor includes an underside configured to press against the upper inclined surface and the lower anchor includes an underside (See Fig. 9B depiction and notations above) configured to press against the lower inclined surface (Fig. 9C).
Regarding Claim 5, Patterson et al. discloses wherein the spacer includes a top surface and a bottom surface (See Fig. 9B depiction and notations above).
Regarding Claim 6, Patterson et al. discloses wherein the upper guide opens through the top surface and the lower guide opens through the bottom surface (Figs. 9A-9C).
Regarding Claim 7, Patterson et al. discloses wherein the top surface and the bottom surface include a plurality of teeth (projections of roughened topography 118 on top and bottom surfaces, not shown, Paragraphs [0103-0114, 0122]).
Regarding Claim 8, Patterson et al. discloses wherein the upper anchor and the lower anchor extend past a profile of the plurality of teeth of each of the top surface and the bottom surface (when 190 is in the fully inserted position as seen in Fig. 9C).
Regarding Claim 9, Patterson et al. discloses a locking cap (wedge 180, Figs. 9B-9C) configured to lock the upper anchor and the lower anchor when deployed (Paragraphs [0088-0091]).
Regarding Claim 10, Patterson et al. discloses wherein the locking cap is configured to press a proximal end of the anchoring device to lock the anchoring device to the spacer (Figs. 9B-9C, Paragraphs [0088-0091]).
Regarding Claim 11, Patterson et al. discloses a method for implanting an intervertebral fusion system (PLIF implant 101, Figs. 9A-9C, Paragraphs [0077-0133]) comprising: gripping a spacer (body of 101) using an implantation instrument (surgical tool, Paragraph [0082]), wherein the spacer has an upper guide (top channel 186, Fig. 9B, Paragraphs [0082-0083]) and a lower guide (bottom channel 186, Fig. 9B, Paragraphs [0082-0083]) for respectively guiding deployment of an upper anchor (top prong 192, Figs. 9B-9C) and a lower anchor (bottom prong 192, Figs. 9B-9C) of an anchor device (anchor pin 190), the anchor device formed as a single unitary piece (Fig. 9B-9C); positioning the spacer between an upper vertebral body and a lower vertebral body (Paragraph [0092]); and advancing the upper anchor and the lower anchor of the anchor device (Fig. 9C), into a proximal end of the spacer causing the upper anchor and lower anchor to radially and simultaneously deploy into their respective vertebral bodies (Fig. 9C, Paragraphs [0082-0083, 0102]).
Regarding Claim 12, Patterson et al. discloses wherein the upper and lower guides are part of a wedge (wedge-shaped spur 189, Fig. 9B, Paragraph [0082]), and the upper and lower anchors are configured to slide along the upper and lower guides of the wedge, respectively, when force is applied to the anchoring device (Paragraph [0092], Fig. 9C).
Regarding Claim 13, Patterson et al. discloses wherein the upper guide includes an upper inclined surface and the lower guide includes a lower inclined surface (See Fig. 9B depiction and notations above).
Regarding Claim 14, Patterson et al. discloses wherein the upper anchor includes an underside configured to press against the upper inclined surface and the lower anchor includes an underside configured to press against the lower inclined surface (See Fig. 9B depiction and notations above).
Regarding Claim 15, Patterson et al. discloses wherein the spacer includes a top surface and a bottom surface (See Fig. 9B depiction and notations above).
Regarding Claim 16, Patterson et al. discloses wherein the upper guide opens through the top surface and the lower guide opens through the bottom surface (Figs. 9A-9C).
Regarding Claim 17, Patterson et al. discloses wherein the top surface and the bottom surface include a plurality of teeth (projections of roughened topography 118 on top and bottom surfaces, not shown, Paragraphs [0103-0114, 0122]).
Regarding Claim 18, Patterson et al. discloses wherein the upper anchor and the lower anchor extend past a profile of the plurality of teeth of each of the top surface and the bottom surface (when 190 is in the fully inserted position as seen in Fig. 9C).
Regarding Claim 19, Patterson et al. discloses a locking cap (wedge 180, Figs. 9B-9C) configured to lock the upper anchor and the lower anchor when deployed (Paragraphs [0088-0091]).
Regarding Claim 20, Patterson et al. discloses wherein the locking cap is configured to press a proximal end of the anchoring device to lock the anchoring device to the spacer (Figs. 9B-9C, Paragraphs [0088-0091]).

Response to Arguments
Applicant’s amendments, filed 02/07/22, have overcome the objections to claims 3 & 13.
Applicant’s amendments, filed 02/07/22, have overcome the 112(b) rejection to claim 11.
In regards to Applicants arguments, filed 02/07/22, with respect to all claims rejected under 102(a)(1) as anticipated by Kim: Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775